UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14A-12 Magnetek, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. N49 W13650 Campbell Drive Menomonee Falls, Wisconsin53051 September 19, 2011 Dear Stockholder: It is our pleasure to invite you to the 2011 Annual Meeting of Stockholders of Magnetek, Inc., which will be held on Wednesday, November 9, 2011 at 10:00 a.m. Central Standard Time. During the meeting, we will discuss the items of business described in the attached Notice of Annual Meeting of Stockholders and Proxy Statement. There will also be a report on Magnetek’s business operations and an opportunity to ask questions. A representative of Ernst & Young LLP, Magnetek’s independent registered public accounting firm for fiscal year 2011, will also be present and will be available to respond to questions that may be directed to them and have the opportunity to make a statement if they so desire. We hope you can personally attend the meeting and vote your shares. If you are unable to do so, it is still important that your shares be represented and we urge you to promptly sign, date and return the enclosed Proxy Card, or to vote by telephone or by the Internet by following the instructions on the enclosed Proxy Card. Your vote, regardless of the number of shares you own, is important. If you are unable to attend the meeting, we hope you will listen to it live over the Internet by accessing the “Investor Relations” page of our web site, www.magnetek.com. Slides used at the meeting and audio of the report of operations will be maintained on our web site as long as its content remains timely. Due to changes in regulations, if your shares are held in the name of a bank or broker and you do not instruct them to vote in the election of directors, no votes will be cast on your behalf. For your vote to be counted, you will need to communicate your voting decisions to your bank, broker or other financial institution before the date of the Annual Meeting. Please be sure that you vote. Sincerely, Mitchell I. Quain Chairman of the Board of Directors Peter M. McCormick President and Chief Executive Officer NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Time: Wednesday, November 9, 2011, 10:00 a.m. Central Standard Time Place: Magnetek Corporate Offices N50 W13775 Overview Drive Menomonee Falls, Wisconsin 53051 Items of Business: 1) To elect the persons nominated herein to the Board of Directors; 2) To ratify the appointment of Ernst & Young LLP as Magnetek’s independent registered public accounting firm for the six-month transition period ending January 1, 2012; 3) To vote upon a proposed amendment to Magnetek’s Restated Certificate of Incorporation to effect a reverse stock split of our common stock at any whole number ratio between 1-for-2 and 1-for-10, with the final decision whether to proceed with the reverse stock split and the exact ratio and timing of the reverse stock split to be determined by the Board of Directors, in its discretion, following stockholder approval (if received), but not later than December 31, 2012; 4) To approve the First Amendment to the Second Amended and Restated 2004 Stock Incentive Plan of Magnetek, Inc.; 5) To approve the Successor Director Plan to the Magnetek, Inc. Amended and Restated Director and Officer Compensation and Deferral Investment Plan; 6) To hold an advisory vote approving the compensation of the Company’s named executive officers; 7) To hold an advisory vote on the frequency of the vote on the compensation of the Company’s named executive officers; and 8) To transact such other business that may properly come before the meeting. Who Can Vote: Anyone who held shares of common stock of Magnetek, Inc., at the close of business on September 12, 2011 (the “Record Date”). For ten days prior to the Annual Meeting, a list of stockholders entitled to vote at the Annual Meeting will be available for inspection in the offices of the Vice President, General Counsel and Corporate Secretary, N49 W13650 Campbell Drive, Menomonee Falls, Wisconsin 53051 during business hours each weekday. The list will also be available at the Annual Meeting. Annual Report: A copy of Magnetek’s Annual Report for the fiscal year ended July 3, 2011, including the report on Form 10-K, without exhibits, is enclosed with this Notice of Annual Meeting and Proxy Statement. The Annual Report on Form 10-K, with exhibits, which has been filed with the Securities and Exchange Commission, can be accessed through direct links to the SEC filings on the Magnetek web site at www.magnetek.com in the “Investor Relations” section. Upon request, Magnetek will, without charge, send its stockholders an additional copy of the Annual Report on Form 10-K (with financial statements and related schedules) for fiscal 2011. The request must be directed to the attention of the Corporate Secretary of Magnetek, Inc., N49 W13650 Campbell Drive, Menomonee Falls, Wisconsin 53051. Method of Voting: Your vote is important and may be cast in any of the following ways: 1) Mark, sign, date and return the enclosed Proxy Card in the postage-paid envelope (no additional postage is necessary if mailed in the United States); 2) Vote in person at the Annual Meeting; 3) Vote by telephone by following the instructions on the Proxy Card; or 4) Vote via the Internet by following the instructions on the Proxy Card. MAGNETEK, INC. 2 PROXY STATEMENT TABLE OF CONTENTS Page Voting Information 1 Proposal No. 1—Election of Directors 5 Proposal No. 2—Ratification of the Appointment of Independent Registered Public Accounting Firm 8 Proposal No. 3—Amend Magnetek’s Restated Certificate of Incorporation to Effect a Reverse Stock Split of our Common Stock 9 Proposal No. 4—Approval of First Amendment to Second Amended and Restated 2004 Stock Incentive Plan of Magnetek, Inc. 16 Proposal No. 5— Approval of Successor Director Plan to Magnetek, Inc. Amended and Restated Director and Officer Compensation and Deferral Investment Plan 17 Proposal No. 6—Advisory Vote on Compensation for our Named Executive Officers 18 Proposal No. 7—Advisory Vote on the Frequency of the Advisory Vote on Compensation for our Named Executive Officers 19 Corporate Governance Principles 20 Compensation Committee Interlocks and Insider Participation 23 Relationships and Related Transactions 23 Standing Committees of the Board 23 Beneficial Ownership of Magnetek, Inc. Common Stock by Directors, Officers and Certain Other Owners 28 Compensation Discussion and Analysis 30 Executive Compensation 38 Summary Compensation Table 38 All Other Compensation Table 39 Grants of Plan-Based Awards in Fiscal Year Table 40 Equity Compensation Plan Information Table 40 Outstanding Equity Awards at Fiscal Year-End Table 41 Option Exercises and Stock Vested for Fiscal Year Table 42 Pension Benefits for Fiscal Year Table 42 Employment, Severance and Change in Control Agreements and Other Arrangements Table 43 Director Compensation 43 Director Compensation for Fiscal Year Table 43 Compensation Committee Report 45 Report of the Audit Committee 45 Section 16(a) Beneficial Ownership Reporting Compliance 46 Proposed Amendment to Restated Certificate of Incorporation of Magnetek, Inc. A-1 Proposed First Amendment to Second Amended and Restated 2004 Stock Incentive Plan of Magnetek, Inc. B-1 Proposed Director Compensation and Deferral Investment Plan as Successor to the Magnetek, Inc. Amended and Restated Director and Officer Compensation and Deferral Investment Plan C-1 Table of Contents PROXY STATEMENT Magnetek, Inc.’s Board of Directors solicits the enclosed Proxy to give all of the stockholders of record of Magnetek, Inc. (referred to herein as “Magnetek” or the “Company”) an opportunity to vote on the matters set forth in the preceding Notice of Annual Meeting of Stockholders. The Company’s Annual Stockholders’ Meeting (“Annual Meeting”) will be held on Wednesday, November 9, 2011, at 10:00 a.m. Central Standard Time, at Magnetek’s Corporate Offices, N50 W13775 Overview Drive, Menomonee Falls, Wisconsin 53051. This Proxy Statement and the accompanying Proxy Card were first mailed to stockholders on or about September 19, 2011. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to be held on November 9, 2011. The Notice of Annual Meeting of Stockholders, Proxy Statement and 2011 Annual Report are available at www.magnetek.com in the “Investor Relations” section under “Proxy Online.” Voting Information Who Can Vote: Voting rights are vested exclusively in holders of Magnetek,Inc.’s common stock, par value $.01, who held stock as of theclose of business on September 12, 2011 (the “Record Date”). As of the close of business on the Record Date, there were 32,505,652 shares of common stock outstanding. Stockholders are entitled to one vote for each share of common stock held on any matter that properly comes before the stockholders at the Annual Meeting. Ways to Vote: Stockholders may vote in person at the Annual Meeting, by Proxy, by telephone or via the Internet. To vote by Proxy, simply mark the enclosed Proxy Card, date and sign it and return it in the postage-paid envelope provided. Doing so authorizes the individuals named as Proxy Holders on the Proxy Card to vote your shares according to your instructions. Proxy Cards that are signed and returned without voting instructions will be voted by the Proxy Holders in favor of each proposal. The Proxy Holders will vote at their discretion on other matters that properly come before the stockholders at the Annual Meeting. You may also vote via telephone or the Internet by simply following the instructions on the enclosed Proxy Card. If you need directions to the Annual Meeting location, please call the Company at (800) 288-8178. Revocation of Proxy. At any time before the meeting, you may revoke your Proxy by (a) signing another Proxy Card with a later date and returning it prior to the meeting, (b) attending the meeting in person to cast your vote or (c) casting your vote via telephone or the Internet on a date later than the date on your Proxy Card. Quorum and Counting of Votes. To establish a quorum necessary to conduct business at the Annual Meeting, a majority of the outstanding shares of our common stock must be represented. Votes may be cast in favor of the proposals, may be withheld, or you may abstain from voting on a particular item, except with respect to the election of Directors. Votes withheld from the election of any Director will be excluded entirely from the vote and will have no effect on the election, except to the extent that failure to vote for an individual results in another individual receiving a larger number of votes. Directors are elected by a plurality of the votes cast and shares may not be voted cumulatively for the election of Directors. A majority of the votes cast is necessary to ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the six-month transition period from July 4, 2011 through January 1, 2012, for approval of the First Amendment to the Second Amended and Restated 2004 Stock Incentive Plan of Magnetek, Inc., for approval of the Successor Director Plan to the Magnetek, Inc. Amended and Restated Director and Officer Compensation and Deferral Investment Plan, for approval of an advisory resolution on the compensation of Magnetek’s named executive officers and for approval of the frequency of the advisory vote on the compensation of Magnetek’s named executive officers (unless none of the frequency options receives a majority of the votes cast, then the option receiving the greatest number of votes will be considered the frequency recommended by the Company’s stockholders). An affirmative vote of holders of a majority of outstanding shares of our common stock entitled to vote thereon is necessary for approval of the amendment to Magnetek’s Restated Certificate of 1 Table of Contents Incorporation to effect the proposed reverse stock split. Abstentions will be counted as present for purposes of establishing a quorum with respect to the item on which the abstention is noted and will have the effect of a negative vote. Broker non-votes occur when shares are held in “street” form through a broker or similar market intermediary rather than in the stockholder’s own name. The broker or other intermediary is authorized to vote the shares on routine matters but may not vote on the election of Directors and on non-routine matters without the beneficial stockholder’s express authorization. The stockholder advisory votes concerning the compensation of our named executive officers and the frequency of stockholder advisory votes on the compensation of our named executive officers are not considered routine matters. Therefore, your broker or other intermediary holder of your shares will not be permitted to vote your shares in the election of Directors or on such stockholder advisory votes unless you provide voting instructions. Broker non-votes are counted for purposes of determining the presence of a quorum for the election of Directors, but under Delaware law are not counted for purposes of determining the votes cast on any non-routine proposal. Proposals. The following proposals will be submitted by the Company for a vote of the stockholders at this year’s Annual Meeting. We note that Magnetek’s Board recently approved the change of the Company’s fiscal year end from the Sunday nearest to June 30 to the Sunday nearest to December 31.This change will result in Magnetek having a six-month transition period running from July 4, 2011 though January 1, 2012. This transition period is referenced in Proposal 2 below and elsewhere in this Proxy Statement. Proposal 1: Election of Directors. Each current member of the Board of Directors is recommended for re-election to the Board and has agreed to stand for re-election. If elected, each Director will serve a term expiring at the next Annual Meeting or until a successor is elected and qualified in the event that his or her services as a Director terminates prior to the next meeting of stockholders for some unforeseen reason. If unforeseen circumstances make it necessary for the Board of Directors to substitute another person in place of any of the below nominees, the Proxy Holders will vote shares cast in favor of that nominee for the substitute. Detailed information about each of the below-named nominees is provided in the section titled “Election of Board of Directors” on pages 4 and 5 of this Proxy Statement: David A. Bloss, Sr. Yon Y. Jorden Alan B. Levine Peter M. McCormick Mitchell I. Quain David P. Reiland The Board of Directors recommends a vote “FOR” each of the nominees. Proposal 2: Ratification of the Appointment of Independent Registered Public Accounting Firm. The Audit Committee of the Board of Directors has appointed Ernst& Young LLP to serve as Magnetek’s independent registered public accounting firm for the six-month transition period from July 4, 2011 through January 1, 2012. The Board has ratified the appointment. This proposal is submitted to our stockholders to verify their approval of this selection. If the appointment of Ernst & Young LLP is not ratified by our stockholders, the Audit Committee will reconsider its selection but reserves the right to uphold the appointment. The Board of Directors recommends a vote “FOR” approval and ratification of the appointment of Ernst & Young LLP to serve as the Company’s independent registered public accounting firm for the six-month transition period from July 4, 2011 through January 1, 2012. Proposal 3: Amend Magnetek’s Restated Certificate of Incorporation to Effect a Reverse Stock Split of our Common Stock.The Board of Directors has adopted and is submitting for stockholder approval an amendment (the “Charter Amendment”) to Magnetek’s Restated Certificate of Incorporation to effect a reverse stock split of our common stock at any whole number ratio between 1-for-2 and 1-for-10, with the final decision whether to proceed with the reverse stock split and the exact ratio and timing of the reverse stock split to be determined by the Board in its discretion following stockholder approval (if received), but not later than December 31, 2012.The proposed amendment is intended to give the Board the flexibility to effect a reverse stock split in the future should suspension and de-listing of our common stock from the NYSE occur or appear imminent, or if the Board should otherwise determine that it would be in the Company’s best interests to do so, but without having to undertake additional effort and expense to solicit stockholder approval at such later time.Pursuant to the laws of Delaware, any amendment to Magnetek’s Restated Certificate of Incorporation approved by the Board must be submitted to our stockholders for their approval. Detailed information about the reverse stock split is provided in the section titled “Proposal No. 3” on pages 9 to 16 of this Proxy Statement. The Board of Directors recommends a vote “FOR” approval of the adoption of the Charter Amendment to permit the reverse stock split. Proposal 4: Approval of First Amendment to Second Amended and Restated 2004 Stock Incentive Plan of Magnetek, Inc. The Board of Directors adopted a First Amendment (the “2004 Plan Amendment”) to the Second Amended and Restated 2004 Stock Incentive Plan of Magnetek, Inc. to increase the current calendar year 2 Table of Contents limitation for grants of other than stock option and/or stock appreciation rights awards (such as incentive stock) to any one individual from 100,000 to 400,000, and to increase the current calendar year limitation on the number of stock options and/or stock appreciation rights that may be granted to any one individual from 500,000 to 2,000,000, subject to approval by our stockholders. Detailed information about the 2004 Plan Amendment is provided in the section titled “Proposal No. 4” on pages 16 and 17 of this Proxy Statement. The Board of Directors recommends a vote “FOR” approval of the adoption of the 2004 Plan Amendment. Proposal 5: Approval of Successor Director Plan to Amended and Restated Director and Officer Compensation and Deferral Investment Plan of Magnetek, Inc.The Board of Directors adopted an amendment and successor plan, the Director Compensation and Deferral Investment Plan (the “Director Plan”) to the Amended and Restated Director and Officer Compensation and Deferral Investment Plan of Magnetek, Inc., to reflect a director-only plan and to increase the aggregate number of shares available for issuance under the Director Plan from 1,100,000 to 2,500,000, subject to approval by our stockholders. Detailed information about the Director Plan is provided in the section titled “Proposal No. 5” on pages 17 and 18 of this Proxy Statement. The Board of Directors recommends a vote “FOR” approval of the adoption of the Director Plan. Proposal 6: Advisory Vote on the Compensation of Magnetek’s Named Executive Officers.Pursuant to the recently enacted Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, we are asking our stockholders to vote to approve, on an advisory (non-binding) basis, the compensation of Magnetek’s named executive officers.Detailed information about the advisory vote on the compensation of Magnetek’s named executive officers is provided in the section titled “Proposal No. 6” on pages 18 and 19 of this Proxy Statement. The Board of Directors recommends a vote “FOR” approval of the following advisory resolution: RESOLVED, that the stockholders of Magnetek approve, on an advisory basis, the compensation of Magnetek’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the Compensation Discussion and Analysis, the Summary Compensation Table, and the related compensation tables, notes and narrative set forth in this Proxy Statement. Proposal 7: Advisory Vote on the Frequency of the Advisory Vote on Compensation of Magnetek’s Named Executive Officers.Pursuant to the recently enacted Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, we are asking our stockholders to vote, on an advisory (non-binding) basis, on the frequency – whether every year, every second year or every third year – of the advisory vote on the compensation of Magnetek’s named executive officers.Detailed information about the advisory vote on the frequency of the advisory vote on compensation of Magnetek’s named executive officers is provided in the section titled “Proposal No. 7” on page 19 of this Proxy Statement. The Board of Directors recommends a vote “FOR” approval of an advisory vote on compensation of Magnetek’s named executive officers every year. Stockholder Proposals. No proposals were timely submitted for inclusion in this Proxy Statement for the Annual Meeting or for consideration at the Annual Meeting. No untimely proposals were submitted as of the date of this Proxy Statement. Any proposal received prior to the Annual Meeting, when and if raised at the Annual Meeting, will be voted by the Proxy Holders in the manner deemed appropriate by the Board of Directors. Other Matters. Magnetek does not know of any business other than that described in the Notice of Annual Meeting and this Proxy Statement that will be presented for consideration or action by our stockholders at the Annual Meeting; however, any such other business that properly comes before the Annual Meeting will be voted on by the Proxy Holders in the manner deemed appropriate by the Board of Directors. Submission of Stockholder Proposals for the 2012 Annual Meeting. Given the six-month transition period from July 4, 2011 through January 1, 2012 associated with our change in fiscal year end from the Sunday nearest to June 30 to the Sunday nearest to December 31, with a change to a calendar year reporting cycle beginning January 2, 2012, we anticipate that next year’s Annual Stockholders’ Meeting will take place in May 2012. Any stockholder satisfying the requirements of the Securities and Exchange Commission (“SEC”) and wishing to submit a proposal, including nomination of a director, to be included in the Proxy Statement for the 2012 Annual Stockholders’ Meeting should submit the proposal in writing to the Corporate Secretary of Magnetek, Inc. at: Magnetek, Inc. Attn: Vice President, General Counsel and Corporate Secretary N49 W13650 Campbell Drive Menomonee Falls, Wisconsin 53051 The proposal must be received on or beforeJanuary 13, 2012, to be considered timely submitted for inclusion in the Proxy Statement for the 2012 Annual Stockholders’ Meeting and must include the information required by the 3 Table of Contents Company’s Bylaws. Magnetek’s Proxy Holders reserve discretion to vote in the manner deemed appropriate by the Board of Directors with respect to timely filed proposals, provided that (1) Magnetek includes in its Proxy Statement for the 2012 Annual Stockholders’ Meeting advice on the nature of the proposal and how Magnetek intends to exercise its voting discretion and (2) the proponent of such proposal does not issue a separate Proxy Statement in respect of that proposal. Proposals, including nominations for election of a director, that are not timely submitted for inclusion in the Proxy Statement for the 2012 Annual Stockholders’ Meeting in accordance with the above instructions, must be submitted in writing to the Corporate Secretary at the address in the above paragraph on or beforeFebruary 1, 2012for consideration at the 2012 Annual Stockholders’ meeting and must comply with the other requirements for stockholder proposals and director nominations set forth in the Company’s Bylaws and Corporate Governance Guidelines. The Company’s Corporate Governance Guidelines are published on its web site at www.magnetek.com in the “Investor Relations” section under “Corporate Governance.” Costs of Solicitation. Magnetek will pay the cost of preparing, printing and mailing materials in connection with this solicitation of proxies. Magnetek has retained D.F. King & Co., Inc. to solicit proxies at a cost of approximately $9,000.00, plus reasonable out-of-pocket expenses. In addition to solicitation of proxies by use of the mail, D.F. King & Co., Inc. may, without additional compensation, solicit proxies personally, by telephone or by other appropriate means. Magnetek will request banks, brokerage firms and other custodians, nominees or fiduciaries holding shares of Magnetek’s common stock for others to send Proxy materials to, and to obtain Proxies from, their principals, and Magnetek will reimburse them for reasonable expenses incurred in doing so upon request. Delivery of Proxy Materials to Households. Pursuant to the rules of the SEC, services that deliver the Company’s communications to stockholders that hold their stock through a bank, broker or other holder of record may deliver to multiple stockholders sharing the same address a single copy of the Company’s 2011 Annual Report and this Proxy Statement. Upon written or oral request, the Company will promptly deliver a separate copy of the Company’s 2011 Annual Report and/or this Proxy Statement to any stockholder at a shared address to which a single copy of each document was delivered. Stockholders may notify the Company of their requests by calling or writing the Vice President, General Counsel and Corporate Secretary,at: Magnetek, Inc. Attn: Vice President, General Counsel and Corporate Secretary N49 W13650 Campbell Drive Menomonee Falls, Wisconsin 53051 Phone: (262) 703-3500 Stockholders currently receiving multiple copies of the Company’s Annual Report and Proxy Statement at a shared address and who wish to receive only a single copy in the future may direct their request to the same phone number and address indicated above. 4 Table of Contents PROPOSAL NO. 1 ELECTION OF BOARD OF DIRECTORS At the recommendation of our Nominating and Corporate Governance Committee, the Board has nominated the six Director candidates named below for re-election to the Board. Personal information on each of our Director candidates is provided below. The Board has determined that the following nominees for Director are independent under the New York Stock Exchange (“NYSE”) listing standards and the independence standards set forth in the Company’s Corporate Governance Guidelines:David A. Bloss, Alan B. Levine, Mitchell I. Quain and Yon Y. Jorden. Magnetek’s Corporate Governance Guidelines are published on its web site at www.magnetek.com in the “Investor Relations” section under “Corporate Governance,” and are available in print to any stockholder that requests a copy from the Vice President, General Counsel and Corporate Secretary at Magnetek, Inc., N49 W13650 Campbell Drive, Menomonee Falls, Wisconsin 53051. David A. Reiland cannot be deemed “independent” at this time under the NYSE’s listing standards or the Company’s independence standards because he served as President and Chief Executive Officer until October 28, 2008, and was employed by the Company until January 15, 2009.Peter M. McCormick is an employee of the Company and, as such, is not considered an “independent” director. The Nominating and Corporate Governance Committee reviews and evaluates individual nominees (including shareholder nominees) for election to the Board taking into account the composition and skills of the entire Board and the requirements of the Company with the view of selecting qualified nominees whose experience and background add value to the Board combined with the desirability of having a Board that represents diverse views and experience. Consideration is given to a potential candidate and nominee’s ability to contribute to the diversity of the education, industry background, skill sets, professional affiliations, leadership roles, age, character and domestic and global experience of the Board in accordance with the Corporate Governance Guidelines. The Nominating and Corporate Governance Committee utilizes this matrix of experience and qualifications to develop criteria to select nominees. In addition to the unique qualifications and skills associated with our six Director candidates named below, the Nominating and Corporate Governance Committee considers all factors it deems relevant including that each nominee should possess the highest personal and professional ethics, integrity and values and be committed to representing the long-term interests of the stockholders. The Nominating and Corporate Governance Committee considers all potential nominees on the merits without regard to the source of the recommendation. Before being nominated, director candidates are interviewed by members of the Nominating and Corporate Governance Committee. Additional interviews may include other members of the Board and representatives from the senior level of management. All of our nominees currently serve as Directors. Other than Mr. McCormick, none of our Directors is currently employed by Magnetek. Each Director is elected for a term expiring at the next Annual Stockholders’ Meeting of the Company or until a successor is qualified and elected in the event that his or her services as a Director terminate prior to the next Annual Stockholders’ Meeting for some unforeseen reason.Given the six-month transition period from July 4, 2011 through January 1, 2012 associated with our change in fiscal year end from the Sunday nearest to June 30 to the Sunday nearest to December 31, with a change to a calendar year reporting cycle beginning January 2, 2012, we anticipate that our 2012 Annual Stockholders’ Meeting will convene in May 2012.All of our nominee Directors have agreed to stand for re-election. David A. Bloss, Sr. (61) Chairman, Compensation Committee; Member, Audit, Nominating and Corporate Governance and Retirement Plan Committees David A. Bloss, Sr. has served on the Board since April 2008. He serves on the Audit, Nominating and Corporate Governance and Retirement Plan Committees, and serves as the Chairman of the Compensation Committee. Mr. Bloss retired as director and Chairman of the Board of CIRCOR International, Inc., a fluid control valve manufacturer, effective March 1, 2009. He retired as CIRCOR’s Chief Executive Officer in 2008, a position he held since 1999, when CIRCOR was spun off from Watts Industries, Inc. Prior to joining Watts, Mr. Bloss served as President of the superabrasives division of Norton Company and as Director of Corporate Planning and Development for Cooper Industries. He also held positions at Clark Equipment Company and Price Waterhouse & Co. Mr. Bloss’ career and experience as a CEO and President of manufacturing companies combined with extensive corporate planning, mergers and acquisitions and business integration allow him to provide the Board with extensive insights into a variety of corporate issues and challenges. Mr. Bloss serves on the Board of Xerium Technologies, Inc., a manufacturer of consumable products for industrial applications. Mr. Bloss is currently a member of the Indiana University South Bend Chancellor’s Advisory Board. 5 Table of Contents Yon Y. Jorden (56) Chairman, Audit Committee; Member, Compensation, Nominating and Corporate Governance and Retirement Plan Committees Yon Y. Jorden has served on the Board since July 2004. She serves on the Compensation, Nominating and Corporate Governance and Retirement Plan Committees, and serves as the Chairman of the Audit Committee. Ms. Jorden held senior management positions in the health care services, technology and manufacturing industries, as Chief Financial Officer of major NYSE, NASDAQ and Fortune 500 companies from 1984 to 2004. From 2002 to 2004, Ms. Jorden was Executive Vice President and Chief Financial Officer of Advance PCS. Prior to that, she served as Executive Vice President and Chief Financial Officer of Informix from 2000 to 2001, and held the same position with Oxford Health Plans, Inc. from 1998 to 2000. From 1990 to 1996, Ms. Jorden was a Senior Vice President and Chief Financial Officer of Wellpoint, Inc. From 1979 until 1984, Ms. Jorden was a Senior Auditor with Arthur Andersen & Co., where she became a certified public accountant. She was also a member of the Board of Directors and Audit Committee Chair of US Oncology, Inc. until it was acquired by McKesson Corporation in November 2010. In her executive capacities, Ms. Jorden has specialized in complex financial transactions, including corporate turnarounds, initial public offerings and mergers and acquisitions. Ms. Jorden’s career and experience allow her to provide the Board with advice and insight into a variety of financial issues. Ms.Jorden serves on the boards of Maxwell Technologies, Inc., a manufacturer of energy storage and power delivery products, and Methodist Health System, Inc., a Texas-based hospital system. Alan B. Levine (67) Member, Audit and Retirement Plan Committees Alan B. Levine has served on the Board since August 2011. He serves on the Audit and Retirement Plan Committees. Mr. Levine served as Chief Financial Officer and Director of Virtual Access Networks, Inc. from 2001 to 2002 and Chief Financial Officer and Treasurer of Marathon Technologies Corporation from 1998 to 2001. He was also a member of the Board of Directors and Audit Committee Chair of MCK Communications before the company’s merger in November 2003.Prior to this, Mr. Levine was with Ernst & Young LLP from 1974 to 1998, and was a Partner from 1986 to 1998, where he established and directed an Entrepreneurial Services practice. From January 2007 until July 2011, he served as Vice President and Chief Financial Officer of the Graduate Management Admissions Council.He is a former Director and Audit Committee Chair of Nextera Enterprises.Mr. Levine brings to the Board extensive demonstrated expert knowledge and experience in accounting and finance from his Master of Accounting degree and as a former partner with Ernst & Young LLP and former certified public accountant as well as a former chief financial officer.This knowledge and experience gives Mr. Levine a perspective and depth of business, accounting and financial experience such that he is able to provide the Board with an understanding of the technical issues management confronts and to serve as a resource for management.Mr. Levine serves on the board of RBC Bearings Incorporated, a manufacturer of bearings. Peter M. McCormick (51) President and Chief Executive Officer Peter M. McCormick has served on the Board since August 2011, and since October 2008 serves as President and Chief Executive Officer of the Company. Mr. McCormick was Magnetek’s Executive Vice President and Chief Operating Officer from 2006 to 2008. From 2002 to 2006, he was Executive Vice President and General Manager of Magnetek’s Power Controls Group, overseeing the Company’s motion control systems for cranes and hoists, elevator drive systems, mining equipment drives and alternative energy power conversion systems. Mr. McCormick joined Magnetek in 1993 from Square-D Corporation, a diversified electrical manufacturing and supply company, where he held increasingly responsible management positions in engineering, marketing and business development from 1986 to 1993. Mr. McCormick provides the Board with extensive knowledge of the details of our Company and its employees as well as front-line experience of running our Company. Mr. McCormick serves on the board of the Metropolitan Milwaukee Association of Commerce. 6 Table of Contents Mitchell I. Quain (59) Chairman, Board of Directors; Chairman, Nominating and Corporate Governance Committee; Member, Compensation and Retirement Plan Committees Mitchell I. Quain has served as Chairman of the Board since October 2006, and has served on the Board since 1999. He serves on the Compensation and Retirement Plan Committees, and serves as the Chairman of the Nominating and Corporate Governance Committee. Mr. Quain is a Partner of One Equity Partners LLC, a private equity investment firm. From 2008 to 2010, he was a Managing Director of ACI Capital Co., LLC, a private equity firm. From 2001 to 2003, he served as Vice Chairman of Investment Banking at ABN AMRO, a global full service wholesale and retail bank. Prior to that, he served as the Global Head of Industrial Manufacturing and of its banking business. From early 1997 until its acquisition by ING Barings later that year, Mr. Quain was an Executive Vice President and a member of the Board of Directors and of the Management Committee of Furman Selz, an international financial services and investment banking firm. Prior to joining Furman Selz, Mr.Quain was a partner with Wertheim & Company, Inc., an investor relations and communications company. He is a former Director of Heico Corporation. Mr.Quain’s qualifications as a certified financial analyst, and extensive investment management experience combined with industrial manufacturing expertise provides a unique resource to the Board with his understanding of the operational, financial and strategic issues the Company faces. Mr. Quain serves on the boards of Hardinge Inc., a machine tool manufacturer, Handy & Harman Ltd., a diversified industrial products manufacturing and supply company and Titan International, Inc., a manufacturer of civilian and military tires and wheels. David P. Reiland (57) Chairman, Retirement Plan Committee David P. Reiland has served on the Board since December 2006, and serves as the Chairman of the Retirement Plan Committee. Mr. Reiland was President and CEO of Magnetek from October 2006 to October 2008.He served as Executive Vice President of the Company from 2001 to 2006 and as Chief Financial Officer from 1988 to 2006. He was Controller of the Company from 1986 to 1993 and was Vice President, Finance from 1987 to 1989. Prior to joining the Company, Mr. Reiland was an Audit Manager with Arthur Anderson & Co., where he served in various capacities from 1980 until 1986. Mr. Reiland provides the Board with a specialized and detailed understanding of our Company’s history and operations in addition to his expertise in financial restructuring and public financial transactions. Mr. Reiland serves as Chairman of the Board of Broadwind Energy, Inc., a supplier of products and services to wind and other energy-related industries. The Board of Directors recommends that stockholders vote “FOR” the election of the director nominees named above. 7 Table of Contents PROPOSAL NO. 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the Board of Directors has appointed Ernst & Young LLP to serve as Magnetek’s independent registered public accounting firm for the six-month transition period from July 4, 2011 through January 1, 2012. The Board has ratified the appointment. This proposal is submitted to the stockholders to verify their approval of this selection. If the appointment of Ernst& Young LLP is not ratified by the stockholders, the Audit Committee will reconsider its selection but reserves the right to uphold the appointment. A representative of Ernst& Young LLP is expected to attend the Annual Meeting and will be available to answer stockholders’ questions and have the opportunity to make a statement if the representative wishes to do so. Fees Paid to Ernst & Young LLP The following table shows the aggregate fees billed to Magnetek for fiscal years 2011 and 2010 by Ernst & Young LLP, the Company’s independent registered public accounting firm. All of the fees were approved by the Audit Committee in accordance with the pre-approval policy described below. Services Performed Audit Fees (1) $ $ Audit Related Fees (2) $
